               Case 2:20-cv-02240-JAD-NJK Document 29 Filed 03/02/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Deutsche Bank National Trust company as                   Case No.: 2:20-cv-02240-JAD-NJK
   Trustee for Indymac INDX Mortgage Loan
 4 Trust 2005-AR3, Mortgage Pass-Through
   Certificates, Series 2005-AR3,
 5
           Plaintiff                                                   Remand Order
 6
   v.                                                                    [ECF No. 8]
 7
   Fidelity National Title Group, Inc., et al.,
 8
           Defendants
 9

10             Deutsche Bank filed this title-insurance action in Nevada State Court. Defendant

11 Chicago Title Insurance Company removed this case to this court under 28 U.S.C. §§ 1332,

12 1441(b), and 1446 based on diversity of citizenship. 1 Citing defective snap removal, plaintiff

13 moved to remand. 2 For the reasons stated on the record during today’s hearing on that motion to

14 remand, IT IS HEREBY ORDERED that:

15         •   Plaintiff’s Motion to Remand [ECF No. 8] is GRANTED;

16         •   Plaintiff’s Motion for Fees and Costs [ECF No. 9] is DENIED;

17         •   All other pending motions [ECF Nos. 17, 18, 19, and 23] are DENIED as moot and

18             without prejudice; and

19

20

21

22

23   1
         ECF No. 1.
     2
         ECF No. 8.
         Case 2:20-cv-02240-JAD-NJK Document 29 Filed 03/02/21 Page 2 of 2




 1   •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

 2       District Court, Department 26, Case No. A-20-826195-C, and CLOSE THIS CASE.

 3       Dated: March 2, 2021

 4                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
